COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Harris County v. International Paper Company

Appellate case number:    01-15-00354-CV

Trial court case number: 2011-76724

Trial court:              295th District Court of Harris County

    International Paper Company’s Motion for Briefing Schedule filed May 5, 2015 is
GRANTED. The following briefing schedule is adopted:
       Harris County and the State’s appellant briefs will be due 30 days after the record is filed.
      International Paper’s appellee and cross-appellant brief will be due 30 days after Harris
County and the State’s briefs are filed.
        Harris County’s and the State’s reply and cross appellate briefs will be due 30 days after
International Paper’s brief is filed.
        International Paper’s cross-reply brief will be due 20 days after Harris County’s and the
State’s briefs are filed.
      Motions for extension of time will be considered only under extraordinary
circumstances.
       Texas Commission on Environmental Quality’s Motion for Briefing Schedule filed May
7, 2015 is DISMISSED AS MOOT.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: May 14, 2015